UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: June 17, 2017 to July 17, 2017 Commission File Number of issuing entity: 333-180779-16 Central Index Key Number of issuing entity: 0001642727 Morgan Stanley Bank of America Merrill Lynch Trust 2015-C23 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-180779 Central Index Key Number of depositor: 0001547361 Morgan Stanley Capital I Inc. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541557 Morgan Stanley Mortgage Capital Holdings LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001102113 Bank of America, National Association (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001548567 CIBC Inc. (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001682532 Starwood Mortgage Funding III LLC (Exact name of sponsor as specified in its charter) Jane Lam (212) 761-4000 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-3971658 38-3971659 38-3971660 38-7135412 (I.R.S.
